Citation Nr: 0947118	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-30 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1961 to June 
1965.  He also had subsequent service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In September 2007, VA received the Veteran's request for a 
Board hearing; however, the Veteran later clarified that a 
Board hearing was no longer desired through a statement 
received by VA in September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for a right ear 
hearing loss disability and tinnitus.  The Board notes that 
entitlement to service connection was granted for left ear 
hearing loss in a November 2006 RO decision.

Although the Veteran received a VA examination in October 
2006, the Veteran claims that this examination was 
inadequate.  Specifically, the Veteran stated on his 
September 2007 substantive appeal that the VA examiner did 
not mention his claimed tinnitus during the examination.  
After reviewing the October 2006 VA examination report, the 
Board is unable to determine whether the examiner tested for 
or asked questions about his claimed tinnitus.  Instead, the 
Board finds that it is possible that the examiner only 
reviewed the Veteran's April 2006 VA audiology consultation 
record, which states that the Veteran denied having tinnitus, 
before discussing the Veteran's claimed tinnitus.  In this 
regard, the Veteran stated on his December 2006 notice of 
disagreement that he did not understand the question 
regarding tinnitus that was asked during the April 2006 VA 
audiology consultation.  The Veteran further stated that he 
told the audiologist that he does not hear bells or ringing 
in his ears, but that he does hear a constant noise.  In 
order to afford the Veteran every consideration with his 
appeal, the Board believes that scheduling the Veteran for 
another VA examination for his claimed tinnitus is 
appropriate in this case.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311-12 (2007).  Furthermore, VA has a duty to 
assist claimants in the development of facts pertinent to 
their claims, and VA must accomplish additional development 
of the evidence if the record currently before it is 
inadequate.  See 38 U.S.C.A. § 5103A.  

The Board also observes that during an April 2006 VA 
audiology consultation the Veteran reported that he served in 
the Army National Guard from 1978 to 1990.  The claims file 
does not contain treatment records associated with the 
Veteran's Army National Guard service, and it is unclear as 
to whether there have been any attempts to obtain these 
records.  Therefore, the Board is uncertain as to whether 
treatment records exist and are available for this period of 
service.  In order to more fully address the Veteran's 
contentions, the Board believes it appropriate to request all 
of his Army National Guard treatment records.  As such, the 
RO should request and obtain any missing service treatment 
records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) 
(2009); see also Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992). 

Additionally, the record contains two letters from the Social 
Security Administration (SSA) to the Veteran, both dated in 
August 1981, which show that the Veteran has been denied a 
claim based on disability.  Although the Board believes that 
the SSA claim was based on an unrelated disability, the 
record does not satisfactorily indicate whether or not the 
SSA records are relevant.  Thus, action to obtain any 
pertinent SSA records is appropriate, as such records may be 
relevant to this claim for VA benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992); Baker v. West, 11 
Vet. App. 163, 169 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
action to request all of the Veteran's 
Army National Guard treatment records.  If 
the requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should be clearly documented in the 
claims file.

2.  The RO/AMC should take appropriate 
action to request all records, including 
medical records, associated with any claim 
for Social Security disability benefits.  
If the requested records are not 
available, or the search for any such 
records otherwise yields negative results, 
that fact should be clearly documented in 
the claims file.

3.  The Veteran should then be scheduled 
for an appropriate VA examination to 
ascertain the nature and etiology of his 
claimed tinnitus.  It is imperative that 
the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported.

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether the Veteran 
has tinnitus, and if so, whether it is at 
least as likely as not (i.e., 50% or 
higher degree of probability) 
etiologically related to his active duty 
service.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
explain why an answer would be 
speculative.

4.  After the foregoing development has 
been completed, any additional development 
deemed appropriate should be undertaken.

5.  Thereafter, the issues on appeal 
should be readjudicated.  If either 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case, and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2008).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


